In the
                          Missouri Court of Appeals
                                    Western District

                                                 
WOODGLEN ESTATES ASSOCIATION,                    
                                                    WD77891
               Respondent,                          OPINION FILED:
v.                                               
                                                    April 21, 2015
DELLA JOAN DULANEY, ET AL.,                      
                                                 
               Appellants.                       
                                                 
                                                 


                 Appeal from the Circuit Court of Jackson County, Missouri
                         The Honorable Kenneth R. Garrett, Judge

                      Before Division One: James Edward Welsh, P.J.,
                      Thomas H. Newton, and Karen King Mitchell, JJ.


       Della Joan Dulaney and Everett W. Dulaney, co-trustees of the Della Joan Dulaney Trust,

appeal the circuit court's denial of their motion for reconsideration to enforce a 2013 settlement

agreement regarding an action that was disposed of in 2012 when this court affirmed a judgment

entered by the circuit court awarding Woodglen Estates Association $54,500 in damages and cost

and attorney's fees. Woodglen Estates Ass'n v. Dulaney, 359 S.W.3d 508 (Mo. App. 2012). We

dismiss the Dulaneys' appeal, however, because the Dulaneys are appealing from a motion that is

not authorized by rule or law.
         "'[A] motion for reconsideration has no legal effect because no Missouri rule provides for

such a motion.'"1 McElroy v. Eagle Star Group, Inc., 156 S.W.3d 392, 402 (Mo. App. 2005),

superseded in part by Rule as stated in Pyle v. FirstLine Transp. Sec., Inc., 230 S.W.3d 52, 58 n.3

(Mo. App. 2007) (quoting Hinton v. Proctor & Schwartz, Inc., 99 S.W.3d 454, 459 (Mo. App.

2003)). Although we recognize that appellate courts have treated motions for reconsideration as

motions for new trial so that appellants are not denied substantive review of appeals, Hinton, 99
S.W.3d at 459, Koerber by and through Ellegood v. Alendo Bldg. Co., 846 S.W.2d 729, 730 (Mo.

App. 1992), we cannot extend that same courtesy in this case because there is nothing from

which the Dulaneys can file a motion for new trial. Indeed, the judgment in this case was final in

2012.2 We, therefore, dismiss the Dulaneys' appeal.



                                                               /s/JAMES EDWARD WELSH
                                                               James Edward Welsh, Presiding Judge


All concur.




         1
         We recognize that the circuit court denominated its order as a "Judgment" and that it said that the denial of
the motion for reconsideration was "the final order of the Court regarding this matter," but those declarations do not
make the denial of a motion for reconsideration an appealable order.
         2
          We note that the Dulaneys may have a separate cause of action for specific performance of the settlement
agreement. See Voyles v. Voyles, 388 S.W.3d 169 (Mo. App. 2012). "[T]he question of whether the parties entered
into an enforceable settlement agreement is governed by contract law." Id. at 172. "To show a legal, valid
settlement agreement, one must prove the essential elements of a contract: offer, acceptance and consideration. The
creation of a valid settlement agreement requires a meeting of the minds and a mutual assent to the essential terms of
the agreement." Id. (citations omitted).

                                                          2